DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/22 has been entered.
 
Response to Amendment
The Amendment filed 7/14/22 has been accepted and entered.  Accordingly, Claims 1, 9, and 11 have been amended.  
Claims 1-3 and 5-15 are pending in this application. 
In view of the amendment, the previous objection to claim 11 is withdrawn.  

Response to Arguments
Applicant’s arguments, see pages 6-8 of the Amendment filed 7/14/22, with respect to claims 1 and 9, in conjunction with amendments “and generating the attribute summarized table further comprises comparing a respective metadata value of each address summarized table entry in the address summarized table and grouping entries having identical MED values” (claims 1, 9) has been fully considered and are persuasive.  Therefore, rejections of claims 1-3 and 5-15 have been withdrawn. 
Allowable Subject Matter
Claims 1-3 and 5-15 are allowed. 
The following is an examiner’s statement of reasons for allowance: 

Applicants remarks submitted have been fully considered and have been found to be persuasive.  These remarks, along with the amendments filed “and generating the attribute summarized table further comprises comparing a respective metadata value of each address summarized table entry in the address summarized table and grouping entries having identical MED values” (claims 1, 9) have overcome the cited prior art.  An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:

Lynch et al. (U.S. Patent No. 7,453,883), which is directed to method for compressing route data in a router; and teaches that a router receives a new route from another router in the network and updates its routing table; routing tab le includes multiple entries; prefix is a shorthand expression of an IP address portion and a mask portion; an aggregate entry is created for use in a forwarding table if two or more routing table entries have the same mask length and the same next hop, as well as the same bit pattern except for the least significant bit within the mask; 
Pacella et al. (U.S. Patent Application Publication No. 2011/0122889), which is directed to just-in-time forwarding information base; and teaches that attributes include Multi-Exit Discriminator; autonomous system advertise10.0.0.0/20 with all with the same BGP attributes (e.g., MED); 
Ratnasingham (U.S. Patent Application Publication No. 2017/0289027), which is directed to routing inter-AS LSPS with centralized controller; and teaches that the inter-AS TE metric values are configured by a user, and that multiple exit discriminator (MED) value is one example of an inter-AS TE metric value (par [0028][0029]); and
Dong et al. (CN 102045237A), which is directed to method for revoking route, device thereof and system thereof; and teaches that when the need to withdraw multiple routes, the route update message can be carried in the common characteristics of the plurality of routes to be deregistered, wherein common characteristic can be having the same MED attribute (par [0077]). 

None of these references, taken alone or in any reasonable combination, teach the claims as amended, “and generating the attribute summarized table further comprises comparing a respective metadata value of each address summarized table entry in the address summarized table and grouping entries having identical MED values” (claims 1, 9) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414